TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-18-00062-CR


                                    Ex parte Jolando King


               FROM THE 450TH DISTRICT COURT OF TRAVIS COUNTY
      NO. D-1-DC-16-201710, THE HONORABLE BRAD URRUTIA, JUDGE PRESIDING



                              MEMORANDUM OPINION


               Appellant Jolando King has filed a motion to withdraw his appeal. The motion is

signed by both appellant and his attorney. See Tex. R. App. P. 42.2(a). We grant the motion and

dismiss the appeal. See id.



                                               __________________________________________
                                               David Puryear, Justice

Before Justices Puryear, Field, and Bourland

Dismissed on Appellant’s Motion

Filed: September 26, 2018

Do Not Publish